DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
The newly submitted claims in the amendment dated 01/26/2021 were incorrectly numbered, as they introduced new claims 14-17. Claims 1-17, which included claims 14-17, were previously presented and canceled on the same document. In addition, claims 15 and 16 improperly depended on canceled claim 1. Therefore, the claim amendments submitted by Applicant were not entered. Instead, in the spirit of compact prosecution and as a courtesy to Applicant, while the claim language remains unchanged, the numbering of the newly presented claims and dependencies of new claims 19 and 20 have been amended as follows: 

Amendments to the Clams: This listing of claims will replace all prior versions, and listings of claims in the application:

Listing of Claims:

Claims 1-17 (canceled)


a) receiving a notification from a first user to trigger a smart contract dispute within a first smart contract;
wherein the first smart contract comprises: 
a first executable code stored on the distributed ledger related to an agreement between the first user and a second user; a state variable stored on the distributed ledger which prohibits the smart contract from executing when the state is set to freeze; and a governance list that identifies at least the first and second users;
b) instructing the first smart contract to change the state variable to freeze execution of the first smart contract;
c) sending a notification to at least the second user from the governance list; 
d) initiating a messaging application that enables the first and second users to exchange messages; 
e) receiving at least one contract amendment; 
f) receiving an acceptance from the first and second user for the said at least one contract amendment; 
g) creating a second smart contract comprising: 
	g1) storing at least the acceptance from the first and second user; 
	g2) compiling a second executable code reflecting the at least one contract amendment; and 
	g3) storing at least a portion of the first smart contract as part of the second smart contract.

19. (New) The method of claim 18 wherein creating the second smart contract further comprises: 
g4) generating a hash value using at least a portion of the first smart contract and a portion of the at least one contract amendment; and 
g5) recording at least the hash value on the distributed ledger.

20. (New) The method of claim 18 wherein creating the second smart contract further comprises:
g4) generating proof of intent documents; 
g5) referencing the proof of intent documents in the second smart contract; 
g6) compiling the code for the second smart contract with reference to the proof of intent documents; and 
g7) recording the compiled smart contract code for the second smart contract on the distributed ledger.

21. (New) A smart contract management system for amending a smart contract on a distributed ledger comprising: 
a distributed ledger storing at least a portion of a first smart contract, wherein the smart contract comprises: 
code reflecting an agreement between a first and second user;  
a state variable that prohibits the smart contract from executing when the state is set to freeze; and 

a server programmed to instruct the first smart contract to change the state variable to freeze execution of the first smart contract in response to an instruction from a user; 
a graphical user interface programmed to present users with a plurality of features options including: 
a messaging application that allows the users to exchange messages related to the smart contract; 
submitting an amendment to the smart contract; 
accepting the amendment to the smart contract; 
the server further programmed to create a smart contract amendment in response to at least one selection from a user comprising: 
compiling code reflecting an amended agreement between the first and second user; 
a state variable that prohibits the smart contract from executing when the state is set to freeze; and 
a governance list that identifies at least the first and second users.

22. (New) The smart contract management system for amending a smart contract on a distributed ledger according to claim 21, wherein the at least a portion of a first smart contract is a proxy call function that points to executable smart contract code;
the server is further programmed to create a smart contract amendment in response to at least one selection from a user further comprising: altering a proxy call function.



24. (New) The smart contract management system for amending a smart contract on a distributed ledger according to claim 21, wherein the agreement to the smart contract comprises an e- signature.

25. (New) A method of amending a smart contract on a distributed ledger comprising: 
a) receiving a notification from a first user to trigger a smart contract dispute within a first smart contract wherein the first smart contract is created by: 
a1) providing a first user with a graphical user interface (GUI) with a plurality of options to generate: a governance list which identifies at least a first user; an option to allow at least a first user the ability to freeze the first smart contract; an option to trigger a dispute on the first smart contract; and code to represent a contract agreement;
	a2) storing the code representing the contract agreement on a server; 
a3) providing a software development kit (SDK) with at least the first user's selection of the governance list, the user's selection of at least one other option, and a proxy call function with a first pointer that links to the stored code representing the contract agreement on the server; 
a4) recording the SDK on the first distributed ledger; 


c) sending a notification to at least the second user from the governance list; 
d) initiating a messaging application that enables the first and second users to exchange messages; 
e) receiving at least one contract amendment; 
f) receiving an e-signature from the first and second user for the said at least one contract amendment; 
g) amending the first smart contract by: 
	g1) generating a second code to represent the at least one contract amendment; 
	g2) storing the second code on the server; 
	g3) replacing the first pointer with a second pointer that links to the second code stored on the server.

26. (New) A method of amending a smart contract on a distributed ledger comprising: 
a) receiving a notification from a first user to trigger a smart contract dispute within a first smart contract wherein the first smart contract is created by: 
a1) providing a first user with a graphical user interface (GUI) with a plurality of options to generate: a governance list which identifies at least a first user; an option to allow at least a first user the ability to freeze the first smart contract; an option to trigger a dispute on the first smart contract; and code to represent a contract agreement; 


b) freezing execution of the first smart contract; 
c) sending a notification to at least the second user from the governance list; 
d) initiating a messaging application that enables the first and second users to exchange messages; 
e) receiving at least one contract amendment;
f) receiving an e-signature from the first and second user for the said at least one contract amendment; 
g) amending the first smart contract by: 
g1) generating a second code to represent the at least one contract amendment; g2) recording the second code on the distributed ledger.


Specification
The amendments to the Specification submitted on 01/26/2021 were entered.


Election of Species
This application contains claims directed to the following patentably distinct Species:
Species A: Represented by the first preferred embodiment in Fig. 10; and
Species B: Represented by the second preferred embodiment in Fig. 11.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. The specification as filed recites two mutually exclusive species. In Species A, represented by at least paragraphs [0012] and [0050], “the smart contract would be separately and independently recorded from the SDK functionality”. In Species B, represented by at least paragraphs [0013] and [0051], the specification recites “Alternatively, in another embodiment, the smart contract and SDK can be recorded together. In this embodiment, the smart contract freeze function is programmed as an if/then statement to check the smart contract's "state" as either DRModetrue or DRModefalse.” (Emphasis added). Currently, no claims are generic.
 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
 
s 18-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims require, inter alia:
wherein the first smart contract comprises:… a state variable stored on the distributed ledger which prohibits the smart contract from executing when the state is set to freeze /a server programmed to instruct the first smart contract to change the state variable to freeze execution of the first smart contract in response to an instruction from a user (Claims 18 and 21);	
a3) providing a software development kit (SDK) with at least the first user's selection of the governance list… a4) recording the SDK on the first distributed ledger… b) instructing the SDK of the first smart contract to freeze execution of the first smart contract. This significantly differs from newly submitted claim 26, which requires “a2) generating smart contract code in response to the first user's selection of a plurality of options on the GUI; b) freezing execution of the first smart contract” (claim 25) (Emphasis added). 
Specifically, in claims 18-25 the freeze execution is performed by a SDK (i.e. code) recorded on the first distributed ledger, while in claim 26 this is performed by an entity other than the SDK and outside of the distributed ledger (i.e. under broadest reasonable interpretation by the same entity that interacts with the distributed ledger in step g2).
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-25 are withdrawn from consideration 

Status of claims
Claims 1-17 were canceled.
Claims 18-26 were newly introduced.
Claims 18-25 were withdrawn.
Claims 18-26 are pending.
Claim 26 was examined.

Objections
The specification is objected to because the specification as filed introduces two distinct paragraphs numbered [0052], in pages 23 and 25, respectively. Appropriate correction is required.


Response to Arguments
Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages, filed on 01/26/2021), with respect to the rejection of newly submitted claim 26 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 26 is directed to a method. Therefore, this claim falls within the four statutory categories of invention. In the instant invention, the broadest reasonable interpretation of the claim is not limited by actions performed by a machine. The claims recite creating a contractual relationship, which is an abstract idea. The limitations of claim 26 that define an abstract idea are identified in bold below:a. “a) receiving a notification from a first user to trigger a smart contract dispute within a first smart contract wherein the first smart contract is created by: a1) providing a first user with a graphical user interface (GUI) with a plurality of options to generate: a governance list which identifies at least a first user; an option to allow at least a first user the ability to freeze the first smart contract; an option to trigger a dispute on the first smart contract; and code to represent a contract agreement; a2) generating smart contract code in response to the first user's selection of a plurality of options on the GUI”;1b) freezing execution of the first smart contract”;c. “c) sending a notification to at least the second user from the governance list”;c. “d) initiating a messaging application that enables the first and second users to exchange messages”;e. “e) receiving at least one contract amendment”;f. “f) receiving an e-signature from the first and second user for the said at least one contract amendment”;g. “g) amending the first smart contract by: g1) generating a second code to represent the at least one contract amendment; g2) recording the second code on the distributed ledger”,
which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the commercial or legal interaction of amending a contract and managing personal behavior or relationships or interactions between people, such as notifying involved parties. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: smart contracts, distributed ledger. Merely using Graphic User Interface (GUI) and a messaging application only serves to use an undisclosed computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, an undisclosed entity perform the steps or functions such as: receiving a notification…, providing… interface…, generating… code…, freezing execution of… contract…, sending notification…, initiating a messaging application…, receiving… amendment…, receiving… e-signature…, amending… contract…, generating… code… recording… code… The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using smart contracts, distributed ledger recited in addition to the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating a contractual relationship. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 26 recites “f) receiving an e-signature from the first and second user”. The specification as filed recites, inter alia:
“Once the parties have completed a contract by having all parties to the contract sign, the central server 14 compiles the interaction history into a set of proof of intent documents 18. ”
Therefore, the specification as filed does not recite how a single e-signature is received from two distinct users (i.e. first and second user). While the specification recites each party signing (i.e. having all parties to the contract sign), the claims require a single (an e-signature) from the first and second user, which is not reasonably described in the specification as filed. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 26 recites “b) freezing execution of the first smart contract”. There is insufficient antecedent basis for this language in the claim as the previously recited language “to trigger... dispute within a first smart contract…” represents an intended use of the claimed “a) receiving a notification from a first user”, rendering the language referring to the intended use of the claimed step unclear.

Claim 26 recites: “c) sending a notification to at least the second user from the governance list”. It is unclear by the claim language whether the language “from the governance list” refers to “sending” (i.e. “sending… notification… from the governance list”), or whether it refers to “second user” (i.e. “the second user from the governance list”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mobilefish.com ((NPL 2017 https://www.youtube.com/watch?v=w5YqGVfUGcU) in view of Hunn (US 2018/0005186 A1).

With respect to claim 262 3 4, Mobilefish.com teaches a method of amending a smart contract on a distributed ledger  (Ethereum Signature Storage Dapp proof of concept using web3.js) comprising:  
a) receiving a notification from a first user to trigger a smart contract dispute within a first smart contract  (see Minute 8:49, delete contract 111); 
wherein the first smart contract is created by: a1) providing a first user with a graphical user interface (GUI) with a plurality of options to generate: a governance list which identifies at least a first user; an option to allow at least a first user the ability to freeze the first smart contract; ... and code to represent a 
a2) generating smart contract code in response to the first user's selection of a plurality of options on the GUI (see Min. 8:42, transaction is now mined); 
b) freezing execution of the first smart contract (see Minutes 8:57-9:40, owner deletes contract 111); 
c) sending a notification to at least the second user from the governance list (see Step 7, the owner sends the contract per e-mail to the signees, and the URL where they can sign the contract with their Ethereum address, minute 11:45-); 
e) receiving at least one contract amendment (see Recreate contract with the correct address 123, minutes 9:50-10:07); 
f) receiving an e-signature from the first and second user for the said at least one contract amendment;  (see Sign contract by user Wily Coyote, minutes 12:00-12:35; Sign contract by user Elmer Fudd, minutes 13:10-13:25); 
g) amending the first smart contract by: g1) generating a second code to represent the at least one contract amendment; g2) recording the second code on the distributed ledger (see Step 9: Show contact information, minutes 13:30-14:50, contract 123, status completed including two required signatures); 
Mobilefish.com does not explicitly disclose a method and system comprising:  an option to trigger a dispute on the first smart contract; d) initiating a messaging application that enables the first and second users to exchange messages. 
However, Hunn discloses a method and system (System and method for forming, storing, managing and executing contracts) comprising:  

d) initiating a messaging application that enables the first and second users to exchange messages (see paragraphs [0096], [0112], updating COGs, paragraphs [0177]-[0184]; messaging system, paragraph [0200]; Formation versioning, paragraphs [0217]-[0220]; point-to-point messaging, paragraph [0231]); 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dispute resolution and messaging system as disclosed by Hunn in the method and system of Mobilefish.com, the motivation being to improve workflow of contract management, by allowing parties to provide subjective conditions and address the paradigm of "incomplete contracts" and notifying parties of actions that should or may need to be taken when required (i.e. signing a contract) (see Hunn, paragraphs [0096] and [0240]).
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Molinari et al. (US 2017/0011460 A1) disclose systems and methods for trading, clearing and settling securities transactions using blockchain technology, including a blockchain ledger being updated to record any events associated with smart contracts that are initiated or confirmed on the system, as well any events which indicate whether specific conditions of the smart contract were satisfied.
Saye et al. (US 2018/0276625 A1) disclose contract ratification by automated agents through distributed ledger technology, including a User Interface or Application Programming Interface is available for a principal to input prescribed contract information via commonly available software code and protocols.
Chapman et al. (US 2018/0227116 A1) disclose systems and methods for generating, uploading, and executing code blocks within distributed network nodes, including provide a user with a graphical user interface (GUI) with contract components, document components, and template for structuring the contract and document components.
Madisetti et al. (US 10,102,526 B1) disclose method and system for blockchain-based combined identity, ownership, integrity and custody management, including a transaction to create a new Seal Contract on the blockchain network, signed by the user's private key.

Ben-David et al. (US 2019/0318346 A1) disclose smart contract executed within a blockchain, including a user logging into a smart contract function code via a web browser running on the initiator client terminal to access response messages.
Madhavan et al. (US 2019/0266178 A1) disclose bilateral assertion model and ledger implementation thereof, including undertake a resolution process to determine the correct results in the event of a dispute.
Marino et al, Setting Standards for Altering and Undoing Smart Contracts (NPL 2016), including a new set of standards against which we can create a similar set of tools for altering and undoing smart contracts.
Anonymous, System and Method to Support Active Smart Reports for Blockchain Smart Contracts (IP.com Number: IPCOM000253102D, Electronic Publication Date: March 05, 2018) including providing an editable interface to manage and update aggregated data view which can update the individual data elements under multiple smart contracts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571) 270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 26 recites “a2) generating smart contract code in response to the first user's selection of a plurality of options on the GUI”. This is a contingent limitation (i.e. the generating step is contingent on a “user selection” not required by the method steps). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        2 Claim 26 recites “notification… to trigger a smart contract dispute within a first smart contract”; “a plurality of options to generate: list…option… option… and code...”; “a messaging application that enables the first and second users to exchange messages...”; “a second code to represent the at least one contract amendment...”; , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        
        3 Claim 26 recites “a2) generating smart contract code in response to the first user's selection of a plurality of options on the GUI”. This is a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See MPEP 2111.04
        
        4 Claim 26 is a method claim and recites “wherein the first smart contract is created by:..”  language directed to not positively recited method steps. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).